Title: To John Adams from François Adriaan Van der Kemp, 8 August 1818
From: Van der Kemp, François Adriaan
To: Adams, John




Dear and respected Sir!
Olden barneveld 8 Aug. 1818.


What an era has elapsed Since I was not gratified with one Single line from Montezillo! more than three mounths—and yet now, and then I amuse my Self—in reading again the Last Letters, with which I was honoured by you and mrs Adams—of march 10 and Apr. 28. Yet I am pleased to Suppose that health, remains your Share—otherwise I Should have been informed of it. Was I not fully persuaded, I Shall not be forgotten by Them, who favoured me with their affectionate regards—during Such a number of years! I Should hesitate—to write again—as I knew—I can nothing communicate very interesting—except my unabated attachment is So considered—My health Seemed to have been Somewhat impaired by three months hard work in my garden—So that my Strenght was nearly exhausted—and my appetite entirely gone—but Since four weeks I called to my aid—Some Nitric acid, and a fourfold dozes of bark and Steel—and, ere long, I expect that my vigour Shall be renewed—My gardens look Charming and the vegetables—numerous and Superior—So that I am well rewarded—but Since May, I was compelled, to lay the Records aside—which task I hope to resume ere Long. I completed one vol—about 460 pag. in Folio—
That my Dear Frend! enjoys health—otium cum dignitate—I concluded—from his many Published Letters—in the Utica—Albany—Baltimore papers—to Parthiam—Medes—Elamites &c—I mean to Le Raÿ—George—Brinley mr Wirt—Niles. What a gratification would I have received—had I met a Similar Letter—on any historical Subject—Say—James Otis—addressed—to the Olden barneveld Recluse—Then the wise folks in the neighbourhood might begin to Suspect—that He must be Something more than they knew—being taken notice of him in Such a public manner. If it is Sin to foster the ambitious wish—laudari a Laudato viro—I plead guilty.
I thank you once more cordially, now I have perused—these—for the Third—vol. Part. i & ii of the Transactions—I have often made Similar experiments with mr. Webster on the Dew—and am Satisfied, generallÿ, about their correctness—although a few experiments more might have developed the whole truth. How long did the prejudice was embraced—that all Dew was distilled from the clouds? but was not the Same the case with the manna, before its discoverÿ of being a gum. I was pleased Kindall’s account of the Dighton rock P. 165 and his proposal for removing it (Pag. 191) to the manner of its removal by Sawing might be added that of Splitting—as is often put in practise in Germany and France—to obtain mill-Stones—or Splitting large rocks—by driving wooden wedges—thoroughly dried by the fire, So that all the humidity is exhausted—I Should not be Surprised, if by a more rigid examination—from this—the inscriptions mentioned by Pallas on the Genesei River—it was found—that all these had the Same origins—and did belong to the Same hordes; then Judge Davies attempt to explain—it would acquire yet greater plausibility. Do you possess Morel’s  fictin poem on N. England? Is the whole equal to the two lines—inserted Pag. 202? Do you possess it?
Could I now add one Single line—to pay you for the trouble of the perusal of this—except you kindly deem it So, when I renew my assurance of my high Sense—of the many kindnesses bestowed upon me—I Should be Satisfied—May I Suppose, that you—wer unacquainted with the endeavours of the N. Engl. men to make a Settlement above Albany, in which they failed, to interupt the fur trade of the Dutch Boers—about the middle of the 17th century—that a Free-intercourse with foreign Nations was not lawfully established in N. Engl. in 1660—although encouraged by the Dutch—that N-England taxed itself in 1661—and Spread the Same principles in N. Netherland. But I may do So freely—that the Dutch about 1660 Send Seeds—plants—and Herbarums—to encourage the beginning of a—Botanic garden—that they established Pot-ash and Salt works—at the Same time—and created a fund for a Latin School at N. Amsterdam—and Engaged a Learned Professor of Lithuania, Crobus, to instruct the youth in that Language.
Permit me now to recommend me in your continued remembrance and I remain—with high respect / your affectionate and obliged frend!


Fr Adr. vanderkemp


P.S. Set me a right, when I am wrong, I Supposed, that L.L.D. was the highest privilege bestowed upon men of Supereminent deserves—I See Since—that it is given to clergy men—Physicians &c—was this practise followed with D.D. Should not one of the Sons of Aaron, kindled by wholy zeal, ejaculate—"Throw not the pearls to the Swine"!

